Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Non-Provisional Application filed Apr. 29, 2020.
Claims 1-16 are pending in the case. Claims 1, 9 and 10 are independent claims.

Claim Objections
Claim 10-16 are objected to because of the following informalities:  Claim 10 depends from claim 10 and Claims 11-16 depend from the objected claim 10.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brimdyr et al. (hereinafter Brimdyr) U.S. Patent Publication No. 2006/0047537 in view of Castellanos et al. (hereinafter Castellanos) U.S. Patent Publication No. 2019/0074094.
In regard to independent claim 1, Brimdyr teaches a system for managing at least one referral and automatically performing at least one action based on the at least one referral in a health care-environment (see e.g. Abstract and para [6]-[9]), the system comprising: 
a memory that stores a database, wherein the database includes referral information associated with the at least one referral (see e.g. para [10][53] – “The server system stores a referral request form and a referral data form corresponding to the referral request form.”); and 
a processor that is configured to: enable the system to receive the at least one referral from at least one of (i) a referral provider via a referral provider device or (ii) a user via a user device (see e.g. Fig. 2 para [7][27]-[29]); 
perform a prioritization of the at least one referral by analyzing the referral information associated with the at least one referral to automatically generate a referral queue (see e.g. para [12]- “submitting an acknowledgment of the referral request, placing the patient on a wait-list”); 
perform at least one of (i) retrieve the referral information associated with the at least one referral from the database by identifying the referral information associated with the at least one referral based on the referral queue (see e.g. para [12]- “accepts the referral request by further including monitoring the network by the second provider, submitting an acknowledgment of the referral request, placing the patient on a wait-list, providing an appointment for the patient,”), or (ii) automatically search and retrieve external information associated with the at least one referral from at least one external database when the at least one referral requires the external information associated with the at least one referral; 
determine the at least one action (see e.g. para [8][9][40][57] – “accepting the referral request by a second provider, means for obtaining an insurance approval corresponding to the referral request, means for importing a medical record for a patient from an external system and exporting to the external system, means for receiving a diagnostic information from the second provider, and means for updating a status of the referral request.”); and 
determine the at least one action based on the at least one referral using at least one of (i) the referral information associated with the at least one referral (see e.g. para [8][9][40][57])or (ii) the external information associated with the at least one referral; and
automatically enable at least one of (i) a specialist, (ii) the referral provider or (iii) the user to perform the at least one action based on the at least one referral by analysing the referral information associated with the at least one referral and the external information associated with the at least one referral (see e.g. para [40][57]-“ automatically importing the patient data information from an API (Application Programming Interface) via the external system. “ ”The processes may be fully automated, meaning that they operate without user intervention, or interactive, meaning that all or part of each process includes some user intervention.”).
Brimdyr does not expressly show at least one referral by populating at least one of template However, Brimdyr expressly indicates “matching the information located on the clipboard with pre-determine fields found within a medical record form, and then filling the pre-determined fields with the appropriate information.” – see para [40].  Furthermore, Castellanos teaches the recited “template” (see e.g. Fig. 4 para [45] – referral information is organized in a fixed format, i.e. template).  Both Brimdyr and Castellanos are directed to referral management system.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Brimdyr and Castellanos in front of them to modify the system of Brimdyr to include the above feature.  The motivation to combine Brimdyr and Castellanos comes from Castellanos.  Castellanos discloses the motivation to organize referral information in a form so that the data can be managed efficiently (see e.g. Fig. 4 para [45]).
In regard to dependent claim 2, the modified Brimdyr teaches the processor is configured to automatically enable the specialist to perform at least one action on the at least one referral based on the priorities of the specialist, wherein the referral information associated with the at least one referral is provided to the specialist to perform at least one action on the at least one referral (see e.g. para [40][57]), 
wherein the referral information comprises at least one of patient demographics, clinical information, clinical charts, a reason for a referral, details of the specialist or referral provider details(see e.g. para [40][57] and Castellanos Fig. 4 para [21][22][34][35]), 
wherein the at least one action comprises at least one of (i) generate or customize at least one of workflow, a dynamic widget, self-guiding and surveys or a referral report that corresponds to the at least one referral and the referral provider; (ii) manage facility, plugin, the at least one template; (iii) import or export at least one of the referral information or the external information between the at least one external database (see e.g. para [40] – “ importing (214) the medical record includes automatically importing the patient data information from an API (Application Programming Interface) via the external system. An API is the specific method prescribed by a computer operating system or by an application program by which a programmer writing an application program can make requests of the operating system or another application.” and Castellanos para [21]); (iv) schedule an appointment request by coordinating with a specialist office and a patient; (v) generate patient follow-up letter and mail the patient follow-up letter to a patient; (vi) communicate with the referral provider on additional information required on the referral and update a specialist office about patient appointment; (vii) follow-up with a specialist office on the referral status; or (viii) validate the referral report and complete or close the referral.
In regard to dependent claim 3, the modified Brimdyr teaches the processor is further configured to enable a communication between at least one of: the referral provider, at least one user or at least one specialist in the referral eco-environment, wherein the system integrates with a communication tool to enable the communication (see e.g. para [25]-[29]).
In regard to dependent claim 4, the modified Brimdyr teaches the processor is further configured to generate at least one automated customizable workflow based on a requirement associated with the at least one referral, wherein the at least one automated customizable workflow comprises triggering an automated notification, creating tasks, creating multiple status to determine a lifecycle of the at least one referral (see e.g. para [40]-[43]- “This unique second provider request form is submitted (220) together with the referral request and attached medical records to the second provider. Submission (220) of these items triggers sub-process 602 which illustrates the management of ERRS 100 by the second provider.”).
In regard to dependent claim 5, the modified Brimdyr teaches the processor is further configured to transform the referral information and the external information into a predetermined format to store in the database, wherein the referral information and the external information are imported and exported from various databases, wherein the external information comprises at least one of patient information or insurance information (see e.g. para [34][35][40][41]).
In regard to dependent claim 6, the modified Brimdyr teaches the processor is further configured to enable the user to generate dynamic widgets based on the requirement of the user and the referral, wherein the dynamic widgets are generated based on user types, wherein the user type comprises operational data for (i) referral coordinators, (ii) staffs and (iii) overall practice performance data for at least one of management users or administrators (see e.g. Castellanos Fig. 3 para [26]-[28] [42] – “Once a user, such as a healthcare professional, administrator, or similar entity accesses their account, the account interface 300 is shown having a variety of selectable interfaces thereon. “The widgets are different interfaces accessed through different browsers installed on different devices. Both Brimdyr and Castellanos are directed to referral management system.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Brimdyr and Castellanos in front of them to modify the system of Brimdyr to include the above feature.  The motivation to combine Brimdyr and Castellanos comes from Castellanos.  Castellanos discloses the motivation to use a central server to transfer referral data to different parties and provide different interface accordingly (see e.g. para [26]-[28][42]).
In regard to dependent claim 7, the modified Brimdyr teaches the processor is further configured to generate the referral report that corresponds to the at least one referral at a periodic instance using selected data from the referral information and the external information (see e.g. [39][40] Castellanos para [30]-[35][42][45] – The referral report contains updated information and it is obvious that the referral report can be updated/refreshed periodically rather than in real-time), 
wherein the referral report comprises an organizational report and a referral provider report, wherein the selected data comprises at least one of patient demographics, a clinical information or a clinical chart, a reason for referral, a specialist name, the referral provider and their contact details and associated documents (see e.g. para [39][40] and Castellanos para [25]-[29]).
In regard to dependent claim 8, the modified Brimdyr teaches the processor is further configured to perform at least one of: enable the user to set at least one configuration for the system, wherein the at least one configuration comprises at least one of date, time, title, color, logo, fonts or timeout; maintain facilities provided by an organization, wherein the facilities comprises at least one of a guest room, a cloak room, or a vehicle parking; manage user identities and access details to customize the referral report based on the requirement of the at least one referral, wherein the user identities comprise at least one of password resets, creating and provisioning, blocking, deleting or credentials of a plurality of patients; manage core data of the organization for automatically performing a plurality of actions based on the at least one referral, wherein the core data comprises at least one of a specialty, an insurance, Medications, Vitals, Allergies or Language of the organization; automatically generate and run a workflow for each referral based on the requirement of the at least one referral, wherein the processor is configured to monitor a process consistency, eliminating errors and problems due to lost or mishandled requests; manage an update and new features of the system, wherein the processor is configured to enable installation, update and uninstall of applications with the system; improve a quality of the service by generating self-guiding and interactive online surveys which are needed for the organization; generate, maintain and control the at least one template of the system that is used for at least one of referral management or data management (see Castellanos para [42]-[46] and Fig. 4); generate customized lightweight components and modules based on the requirements to eliminate a need of scripts writing and enable the user to seamlessly add data; define own roles and assigns on a need to know basis, wherein a user access may restricted on a basis of internal or external departments/facilities; or import and export information of the referral associated with the referral provider, the plurality of patients and one or more specialists (see e.g. para [34][35][40][41]).
Claim 9 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 10 is rejected for the similar reasons discussed above with respect to claim 2. 
Claim 11 is rejected for the similar reasons discussed above with respect to claim 3. 
Claim 12 is rejected for the similar reasons discussed above with respect to claim 4. 
Claim 13 is rejected for the similar reasons discussed above with respect to claim 5. 
Claim 14 is rejected for the similar reasons discussed above with respect to claim 6. 
Claim 15 is rejected for the similar reasons discussed above with respect to claim 7. 
Claim 16 is rejected for the similar reasons discussed above with respect to claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179